DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/21 was filed after the mailing date of the filing of the RCE on 11/30/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
1) Patent/PG Pub reference:
Claim for a computer-implemented method for remediating equipment damage within a chemical production process, is neither anticipated by, nor obvious in view of, (1) ERYUREK et al. in view of (2) VELLANTE et al., since claimed invention, which teaches:
“c)    storing, for each process control asset of the plurality of individual process control assets, by the computer, the received operational data into a data structure of a template for the respective process control asset;
wherein templates for the plurality of individual process control assets are organized into a hierarchy, the hierarchy including templates for single process control assets at a lowest level of the hierarchy and templates for categories of process control assets at a higher level of the hierarchy;
wherein different templates at the lowest level of the hierarchy are defined for different types of equipment; and
wherein the hierarchy is selected from a group comprising: an asset category, a geographic location, a unit of ownership, a time of operation, and a cost of operation;
d)    accumulating, by the computer, the one or more operational values in the operational data from each of the plurality of individual process control assets, the plurality of individual process control assets being within a category of process control assets for and associated with a template at the higher level of the hierarchy;
e)    calculating a composite operational value based on the one or more operational 
values;”
, which references neither disclose nor suggest.
2) Non-patent literature (NPL) Reference:
The article “The Implications to Industrial Sites of Risk and Hazard-Based Approaches to Managing Land Contamination” by Martha McBarron, is the closest reference and prior art to the claimed invention.  However, it fails to teach elements/steps [c]-[e] cited above.
3) Foreign Reference:
(1) WO-2006094330-A1 is the closest reference and prior art to the claimed invention.  However, it fails to teach elements/steps [c]-[e] cited above.
(2) CN 1896994 (A), cited in the IDS filed 11/30/21, fails to teach elements/steps [c]-[e] cited above.
101 Issue.
The 101 rejection was withdrawn due to decision form the Pre-Appeal Conference of August 9, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F: 6:30-4:30 PM.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689